Citation Nr: 0527394	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  01-05 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased disability rating for status post 
medial meniscectomy with degenerative joint disease of the 
left knee, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1955 to 
August 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Boston, Massachusetts.  In that decision, the RO, in 
pertinent part, denied the issue of entitlement to a 
disability evaluation greater than 20 percent for the 
service-connected status post medial meniscectomy with 
degenerative joint disease of the left knee.  

After receiving notification of the February 2001 
determination, the veteran perfected a timely appeal with 
respect to the denial of his increased rating claim.  In 
August 2002, the Board obtained additional evidence.  In 
April 2003, the Board denied the veteran's increased rating 
claim.  

The veteran filed a timely appeal of the Board's denial of 
his increased rating claim with the United States Court of 
Appeals for Veterans Claims (Court).  In December 2003, the 
Court vacated the Board's decision and remanded the issue to 
the Board for readjudication consistent with the Joint Motion 
For Remand.  In March 2004, the Board remanded the veteran's 
increased rating claim to the RO, through the Appeals 
Management Center (AMC), for further evidentiary development.  
Following completion of the requested actions, the AMC, by a 
July 2005 rating action, awarded an increased evaluation of 
30 percent for the service-connected status post medial 
meniscectomy with degenerative joint disease of the left 
knee.  Thereafter, in August 2005, the AMC returned the 
veteran's case to the Board for final appellate review.  
Importantly, as the AMC granted the increased rating of 
30 percent effective only from January 1, 2004, the Board 
will consider the matter of entitlement to an evaluation 
greater than 30 percent, effective from January 1, 2004, for 
the service-connected left knee disability and entitlement to 
an evaluation greater than 20 percent, effective prior to 
January 1, 2004, for this disorder.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  

2.  Prior to January 1, 2004, the service-connected status 
post medial meniscectomy with degenerative joint disease of 
the left knee was manifested by severe degenerative joint 
disease characterized by joint space narrowing, osteophyte 
formation, and subchondral sclerosis; a limp favoring the 
left leg; some fluid accumulation; mild varus angulation 
(12 degrees varus); flexion to 90 degrees; extension to zero 
degrees; considerable crepitus on motion; and some thickening 
of the bursa.  However, intact extensor mechanism and 
sensation were reflected, and soft tissue swelling, 
subluxation or instability, and tenderness on palpation of 
the left olecranon or the medial joint line were not shown.  

3.  Since January 1, 2004, the service-connected status post 
medial meniscectomy with degenerative joint disease of the 
left knee is manifested by advanced arthritic changes 
throughout the entire left knee joint with subchondral cyst 
formation, narrowing of both medial and lateral compartments, 
and osteophyte formation; visible palpable osteophytic 
ridging around the joint; palpable and audible grinding and 
crepitation; 80 degrees of flexion; an absence of 20 degrees 
of extension, and pain in the medial area on medial and 
lateral meniscus testing (including McMurray's testing).  
However, normal anterior and posterior cruciate ligament 
tests, normal drawer test, and no effusion, gross 
instability, or swelling have also been shown.  


CONCLUSION OF LAW

The criteria for an increased disability rating for the 
service-connected status post medial meniscectomy with 
degenerative joint disease of the left knee, currently 
evaluated as 30 percent disabling, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a Diagnostic Codes 5003, 5010, 5260, 5261, 
5257 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

By letters dated in March 2004, January 2005, and April 2005 
in the present case, VA informed the veteran of the type of 
evidence necessary to support his increased rating claim.  In 
addition, VA notified the veteran that it would make 
reasonable efforts to help him obtain necessary evidence with 
regard to this issue on appeal but that he must provide 
enough information so that the agency could request the 
relevant records.  VA also discussed the attempts already 
made to obtain relevant evidence with regard to this claim.  
Further, VA notified the veteran of his opportunity to submit 
"additional information and evidence" and "additional 
things."  Thus, he may be considered advised to submit all 
pertinent evidence in his possession.  

Additionally, the February 2001 rating decision, the April 
2001 statement of the case (SOC), and the July 2005 
supplemental statement of the case (SSOC) notified the 
veteran of the relevant criteria and evidence necessary to 
substantiate his claim on appeal.  These documents also 
included discussions regarding the evidence of record, 
adjudicative actions taken, and the reasons and bases for the 
denial of this issue.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the appellant of the elements pertinent to 
his or her claim.  See, Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
Board notes that, in the current appeal, the veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In any event, the 
claimant still has the right to VCAA content complying notice 
and proper subsequent VA process, and that has been done, as 
discussed above.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although the notices 
provided to the veteran in March 2004, January 2005, and 
April 2005 were not given prior to the first adjudication of 
the issue on appeal, the content of the notice complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and, after the notice was provided, the case was 
readjudicated and an SSOC was provided to the veteran in July 
2005.  

Further review of the claims folder indicates that the RO has 
made multiple attempts to obtain records of post-service 
treatment adequately identified by the veteran.  In this 
regard, the Board notes that, in a June 2005 statement, the 
veteran explained that he had an appointment scheduled in 
September 2005 with a private physician and that, at that 
time, X-rays would be taken of his left knee to determine the 
current status of this joint.  Importantly, however, 
contemporaneous X-rays of the veteran's left knee had just 
been taken at the May 2005 VA examination.  Furthermore, in 
the June 2005 statement, the veteran simply stated that 
radiographic films would be taken of his left knee and did 
not note that a physical examination was going to be 
conducted on this joint which might provide competent 
evidence of the current status of (including resulting 
impairment from) his service-connected left knee disability.  
All such available documents have been associated with the 
veteran's claims folder.  

In addition, the veteran has been accorded multiple pertinent 
VA examinations during the current appeal.  Consequently, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA with regard to the issue on 
appeal.  Accordingly, the Board will proceed to adjudicate 
the veteran's increased rating claim based upon the evidence 
currently of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  Initially, by an August 1977 rating action, the RO 
granted service connection for post-operative residuals of a 
left medial meniscectomy and assigned a noncompensable 
evaluation to this disability, effective from March 1977.  
Thereafter, in a May 1991 decision, the RO awarded a 
compensable evaluation of 10 percent, effective from March 
1991, for this service-connected disability.  In a 
determination subsequently dated in July 1998, the RO 
re-defined the veteran's service-connected left knee 
disability as status post medial meniscectomy with 
degenerative joint disease of the left knee and granted an 
increased rating of 20 percent, effective from February 1998, 
for this disorder.  

In July 2000, the veteran filed his current claim for an 
increased rating for his service-connected left knee 
disability.  In a February 2001 rating action, the RO denied 
the veteran's claim.  Following receipt of notification of 
the decision, the veteran perfected a timely appeal with 
respect to the denial of his increased rating claim.  During 
the current appeal, and specifically by a July 2005 
determination, the RO awarded an increased evaluation of 
30 percent, effective from January 1, 2004, for the veteran's 
service-connected left knee disability.  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
however, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

The veteran's service-connected left knee disability has been 
evaluated based upon the extent of impairment resulting from 
traumatic arthritis.  In this regard, the Board notes that 
arthritis which is due to trauma and which is substantiated 
by X-ray findings will be rated, by analogy, as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2004).  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Note 1 following Diagnostic 
Code 5003 (2004).  

Normal flexion and extension of the knee joint range from 
140 degrees to zero degrees.  38 C.F.R. § 4.71, Plate II 
(2004).  A compensable rating of 10 percent will be assigned 
with evidence of limitation of flexion of the leg to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004).  
The next higher evaluation of 20 percent requires evidence of 
limitation of flexion of the leg to 30 degrees.  Id.  The 
highest rating allowable pursuant to this diagnostic code, 
30 percent, necessitates evidence of limitation of flexion of 
the leg to 15 degrees.  Id.  

Limitation of extension of the leg to 10 degrees will result 
in the assignment of a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2004).  The next higher rating 
of 20 percent requires evidence of limitation of extension of 
the leg to 15 degrees.  Id.  A 30 percent evaluation 
necessitates evidence of limitation of extension of the leg 
to 20 degrees.  Id.  A 40 percent rating requires evidence of 
limitation of extension of the leg to 30 degrees.  Id.  The 
highest evaluation allowable pursuant to this diagnostic 
code, 50 percent, necessitates evidence of limitation of 
extension to 45 degrees.  Id.  

Although regulations recognize that a part which becomes 
painful on use must be regarded as seriously disabled, see 
38 C.F.R. §§ 4.40 and 4.45, these provisions are qualified by 
specific rating criteria applicable to the case at hand.  As 
the Board has discussed, evaluation of the veteran's 
service-connected left knee disability requires consideration 
of any associated limitation of motion of this joint.  See, 
38 C.F.R. § 4.71, Plate II & § 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261(2004).  Application of the precepts 
enunciated in DeLuca v. Brown, 8 Vet. App. 202 (1995) 
requires that problems such as pain on use be specifically 
considered when evaluating the veteran's disability.  
Specifically, when a Diagnostic Code provides for 
compensation based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered, and the 
examinations upon which rating decisions are based must 
adequately portray the extent of the functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Id.  See also, 38 C.F.R. § 4.59 (2004).  

The veteran has complained of constant pain, stiffness, 
instability, locking, and limitation of motion of the left 
knee.  See, e.g., February 2002 hearing transcript 
(T.) at 4-7, 9-15.  In addition, the veteran has described 
flare-ups of his left knee pain, particularly with prolonged 
standing and with walking up and down stairs.  See, e.g., 
T. at 4-5.  The veteran's descriptions of the pathology 
associated with his service-connected left knee disability is 
deemed to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Importantly, however, the veteran's 
descriptions of this service-connected disability must be 
considered in conjunction with the clinical evidence of 
record as well as the pertinent rating criteria.  

A.  Prior To January 1, 2004

Competent medical records received during the current appeal 
indicate that, prior to January 1, 2004, the 
service-connected status post medial meniscectomy with 
degenerative joint disease of the veteran's left knee was 
manifested by severe degenerative joint disease characterized 
by joint space narrowing, osteophyte formation, and 
subchondral sclerosis; a limp favoring the left leg; some 
fluid accumulation but no soft tissue swelling; mild varus 
angulation (12 degrees varus); flexion to 90 degrees; 
extension to zero degrees; considerable crepitus on motion; 
some thickening of the bursa; no subluxation or instability; 
intact extensor mechanism and sensation; and no tenderness on 
palpation of the left olecranon or the medial joint line.  In 
November 2003, the veteran underwent an arthroscopic partial 
medial and lateral meniscectomy with removal of loose bodies 
and debridement of the left knee.  At a follow-up treatment 
session conducted approximately one week later in November 
2003, the surgical wound was found to be healing well.  

Prior to January 1, 2004, the veteran could flex his left 
knee to 90 degrees and could extend this joint to zero 
degrees.  In this regard, the Board has considered the 
appropriateness of separate compensable ratings based upon 
limitation of flexion and limitation of extension of the 
veteran's left knee.  See, VAOPGCPREC 9-2004 (Sept. 2004) (in 
which the VA General Counsel determined that separate ratings 
may be awarded for disability of the same joint based upon 
findings of limitation of flexion and limitation of extension 
of the leg)  Importantly, however, the objective evaluation 
findings of limitation of flexion of the left knee joint to 
90 degrees and of limitation of extension of the left knee 
joint to zero degrees, prior to January 1, 2004, do not 
support the grant of compensable ratings based upon either 
limitation of flexion or limitation of extension of this 
joint.  As such, separate compensable evaluations, based upon 
objective findings of limitation of flexion and limitation of 
extension of the veteran's left knee are not warranted prior 
to January 1, 2004.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 
& 5261 (2004).  

Furthermore, the Board acknowledges the veteran's complaints 
of significant left knee pain.  In particular, the private 
physician who conducted an examination of the veteran's left 
knee in January 2003 concluded that the range of motion of 
this joint (which was determined at that time to be 
110 degrees of flexion and 5 degrees of extension) could be 
decreased up to 50 percent during flare-ups or during 
overuse.  In addition, this doctor expressed his opinion that 
the veteran has considerable disability and loss of function 
due to his left knee pain.  

Significantly, however, multiple physical examinations 
conducted on the veteran's left knee prior to January 1, 2004 
also demonstrated intact extensor mechanism and sensation and 
no soft tissue swelling, subluxation or instability, or 
tenderness on palpation of the left olecranon or the medial 
joint line.  Furthermore, just one week after undergoing 
arthroscopic surgery on his left knee, the veteran was found 
to be healing well.  As such, the Board concludes that the 
20 percent rating assigned to the service-connected status 
post medial meniscectomy with degenerative joint disease of 
the left knee prior to January 1, 2004 adequately portrayed 
the functional impairment, pain, and weakness that the 
veteran experienced as a consequence of use of this joint.  
See DeLuca, 8 Vet. App. at 204-207; see also 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2004).  

Moreover, the Board has also considered the appropriateness 
of a separate compensable rating for the service-connected 
status post medial meniscectomy with degenerative joint 
disease of the veteran's left knee based upon objective 
evaluation findings of recurrent subluxation or lateral 
instability prior to January 1, 2004.  In this regard, the 
Board notes that the VA General Counsel has held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under diagnostic Codes 5003 and 5257.  
VAOPGCPREC 23-97 (July 1997).  Significantly, however, 
multiple physical examinations conducted on the veteran's 
left knee prior to January 1, 2004 consistently reflected no 
subluxation or instability.  Without evidence of subluxation 
or lateral instability, a separate compensable rating cannot 
be awarded for the veteran's service-connected left knee 
disability prior to January 1, 2004.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2004).  

Under these circumstances, therefore, a basis upon which to 
assign an increased disability rating for the 
service-connected status post medial meniscectomy with 
degenerative joint disease of the veteran's left knee, which 
was evaluated as 20 percent disabling prior to January 1, 
2004, has not been presented.  This portion of the veteran's 
appeal must, therefore, be denied.  

B.  Since January 1, 2004

The competent evidence of record does not support a grant of 
an increased evaluation for the service-connected status post 
medial meniscectomy with degenerative joint disease of the 
veteran's left knee, which has been rated as 30 percent 
disabling since January 1, 2004.  Specifically, multiple 
examinations conducted on the veteran's left knee since 
January 1, 2004 have shown that this service-connected 
disability is manifested by advanced arthritic changes 
throughout the entire left knee joint with subchondral cyst 
formation, narrowing of both medial and lateral compartments, 
and osteophyte formation; visible palpable osteophytic 
ridging around the joint; palpable and audible grinding and 
crepitation; 80 degrees of flexion; an absence of 20 degrees 
of extension; pain in the medial area on medial and lateral 
meniscus testing (including McMurray's testing); normal 
anterior and posterior cruciate ligament tests; normal drawer 
test; and no effusion, gross instability, or swelling.  

Since January 1, 2004, the veteran could flex his left knee 
to 80 degrees.  He has lost 20 degrees of extension in this 
joint.  Significantly, without competent evidence of 
limitation of extension of the leg to 30 degrees or greater, 
a disability rating greater than the 30 percent evaluation in 
effect for this service-connected disability since January 1, 
2004 cannot be awarded.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2004).  In this regard, the Board also notes that 
the relevant diagnostic code which rates impairment resulting 
from limitation of flexion of the leg does not provide for a 
disability evaluation greater than 30 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2004).  

The Board has considered the appropriateness of a separate 
compensable rating based upon limitation of flexion of the 
veteran's left knee.  See, VAOPGCPREC 9-2004 (Sept. 2004) (in 
which the VA General Counsel determined that separate ratings 
may be awarded for disability of the same joint based upon 
findings of limitation of flexion and limitation of extension 
of the leg)  Importantly, however, the objective evaluation 
findings of limitation of flexion of the left knee to 
80 degrees, since January 1, 2004 do not support the grant of 
a separate compensable rating based upon limitation of 
flexion of this joint.  As such, a separate compensable 
evaluation, based upon objective findings of limitation of 
flexion of the veteran's left knee is not warranted prior to 
January 1, 2004.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2004).  

Furthermore, the Board acknowledges the veteran's complaints 
of significant left knee pain, the need to walk up stairs in 
an unconventional manner (e.g., sideways while holding onto 
the handrail), an inability to walk more than one or two 
blocks, to participate in recreational activities, or to 
squat.  In this regard, the Board notes that, following the 
recent VA examination conducted on the veteran's left knee in 
May 2005, the examiner concluded that the veteran has 
"severe compromise" of his functional activities due to his 
left knee disability, which causes "additional impairment in 
function that would otherwise not be present if the 
degenerative joint disease condition did not exist."  

Significantly, however, multiple physical examinations 
conducted on the veteran's left knee since January 1, 2004 
also demonstrated normal anterior and posterior cruciate 
ligament tests, normal drawer test, and no effusion, gross 
instability, or swelling.  As such, the Board concludes that 
the 30 percent rating assigned to the service-connected 
status post medial meniscectomy with degenerative joint 
disease of the left knee since January 1, 2004 adequately 
portrays the functional impairment, pain, and weakness that 
the veteran experiences as a consequence of use of this 
joint.  See DeLuca, 8 Vet. App. at 204-207; see also 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 
5261 (2004).  

Moreover, the Board has also considered the appropriateness 
of a separate compensable rating for the service-connected 
status post medial meniscectomy with degenerative joint 
disease of the veteran's left knee based upon objective 
evaluation findings of recurrent subluxation or lateral 
instability since January 1, 2004.  See, VAOPGCPREC 23-97 
(July 1997) (in which the VA General Counsel held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under diagnostic Codes 5003 and 5257).  In 
this regard, the Board notes that, at the May 2005 VA 
examination, the veteran asserted that his left knee pain is 
so severe that it results in instability of this joint.  
Significantly, however, the examiner who conducted that 
evaluation specifically determined that no laxity or anterior 
subluxation was shown.  The examiner explained that the 
veteran's left knee disability is manifested by marked 
arthrofibrosis and limited mobility rather than excess 
laxity.  In addition, at the VA examination conducted in 
February 2005, anterior and posterior cruciate ligament 
tests, as well as drawer testing, were normal.  Without 
evidence of subluxation or lateral instability, a separate 
compensable rating cannot be awarded for the veteran's 
service-connected left knee disability since January 1, 2004.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).  

Under these circumstances, therefore, a basis upon which to 
assign an increased disability rating for the 
service-connected status post medial meniscectomy with 
degenerative joint disease of the veteran's left knee, which 
has been evaluated as 30 percent disabling since January 1, 
2004, has not been presented.  This portion of the veteran's 
appeal must, therefore, be denied.  

C.  Extraschedular Consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the service-connected status post 
medial meniscectomy with degenerative joint disease of the 
veteran's left knee has resulted in marked interference with 
his employment or require frequent periods of hospitalization 
at any time during the current appeal.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
the service-connected status post medial meniscectomy with 
degenerative joint disease of his left knee has resulted in 
unusual disability or impairment that renders the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current 
appeal.  Accordingly, the Board concludes that consideration 
of the provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.  





ORDER

An increased rating for the service-connected status post 
medial meniscectomy with degenerative joint disease of the 
left knee, currently evaluated as 30 percent disabling, is 
denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


